Citation Nr: 1754008	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation for kyphosis and degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling prior to November 30, 2011, 20 percent disabling between November 30, 2011 and September 18, 2017, as 40 percent disabling since September 18, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


	


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to May 2006 and from August 2006 to June 2008.

This case comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Milwaukee, Wisconsin.

In its decision, the RO decided eleven issues.  Among its other rulings, the RO granted service connection for disabilities of the thoracolumbar and cervical spine, assigning an initial 10 percent rating for the thoracolumbar spine and a zero percent (noncompensable) rating for the cervical spine.  After the Veteran initiated his appeal, the RO issued a rating decision, dated February 2013, increasing the rating assigned to both spinal disabilities to 20 percent, effective November 30, 2011.

On March 21, 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case previously came to the Board in June 2016 and, most recently, in June 2017.  In June 2016, the Board denied service connection for an unrelated claim (bilateral hearing loss) and remanded the increased rating claims to the RO together with a separate claim for service connection for sleep apnea.  On remand, the RO granted the sleep apnea claim, which is no longer part of this appeal.  In January 2017, the Board partially granted the cervical spine claim by increasing the assigned rating to 10 percent prior to November 30, 2010 and by moving forward the date of the 20 percent rating to November 30, 2011, but denied ratings higher than 20 percent between November 30, 2010 and March 21, 2016 and higher than 30 percent since March 21, 2016.  It appears that the Veteran did not appeal the Board's ruling on his cervical spine increased rating claim, which means that the decision on that issue is final.  The Board remanded the increased rating claim for the thoracolumbar spine for a new examination. 

After the most recent remand, the RO arranged the requested examination and, based on the examiner's findings, increased the thoracolumbar spine rating from 20 percent to 40 percent, effective September 18, 2017.  Because the AOJ did not assign the maximum rating potentially available, and the Veteran has not expressed satisfaction with that decision, the thoracolumbar spine issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to November 30, 2011, the Veteran's thoracolumbar spine disability was manifested by forward flexion greater than 60 degrees but not greater than 85 degrees, with painful motion beginning at 70 degrees.  

2. At no time during the appeal period, did intervertebral disc syndrome result in incapacitating episodes, requiring bed rest prescribed by a physician, with a total duration of more than four weeks during the past 12 months.

3. Prior to September 18, 2017, the Veteran experienced flare-ups of the thoracolumbar spine approximately every day, with each episode lasting between a few minutes to more than two hours, during which forward flexion was restricted to approximately 45 degrees.

4. From November 30, 2011 to September 18, 2017, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees.

5. Ankylosis (favorable or unfavorable) of the thoracolumbar spine has not been present at any time during the relevant appeal period.


CONCLUSIONS OF LAW

1. Prior to November 30, 2011, the criteria for an evaluation in excess of 10 percent for a thoracolumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.25, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5242 (2017).

2. Between November 30, 2011 and September 18, 2017, the criteria for an evaluation in excess of 20 percent rating for a thoracolumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.25, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5242.

3. The criteria for an evaluation in excess of 40 percent for a thoracolumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.25, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for degenerative spondylosis of the thoracolumbar spine.  Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

The RO arranged for examinations of the Veteran's spine in October 2008, November 2011 and August 2015.  As the Board explained in its June 2016 decision and remand, the August 2015 VA examination report included confusing information on the issue of whether or not the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes.  Moreover, the Veteran's hearing testimony suggested that his spine disabilities had worsened in severity since the August 2015 examination.  For these reasons, the Board remanded the case with instructions to arrange new examinations to determine the current severity of the Veteran's symptoms.  Another examination took place in November 2016.  As the Board explained in its June 2017 remand, the November 2016 examination report was inadequate because it failed to provide results evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ." in violation of 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia, 28 Vet. App. at 170.

Having reviewed the September 2017 VA examination reports, it appears that the examiner tested thoracolumbar spine range of motion on active motion and in both weight-bearing and non weight-bearing.  Unfortunately, the examiner did not test using passive motion, indicating without further explanation that such testing could not be performed or was not medically appropriate.  Nevertheless, with respect to the thoracolumbar spine issue, the failure to fully comply with Correia was harmless error.  Effective September 18, 2017, the Veteran has been granted a 40 percent disability rating for his thoracolumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  This is the highest disability rating provided by the schedule for limited motion of the thoracolumbar spine.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint. Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  It is clear from the examination reports and other evidence that the Veteran does not have ankylosis of the thoracolumbar spine, and there is no allegation or suggestion of such.  For these reasons, the November 2017 VA examination, together with the other evidence, is adequate to decide the Veteran's rating claim.  It is true that the Veteran's 40 percent rating for the thoracolumbar spine disability does not apply to the entire period relevant to this appeal.  But remanding the case for a new exam would not repair this problem because no new examination would improve the Board's understanding of the condition of the Veteran's thoracolumbar spine prior to September 18, 2017.  VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d) (2016).

As the Veteran has not identified additional evidence pertinent to the increased rating issue and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II.	Increased Rating for the Thoracolumbar Spine

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As this decision will explain, a staged rating is warranted in this case.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent rating.

Factual Background

The Veteran's service treatment records report symptoms of chronic back and neck pain.  He was diagnosed with Scheuermann's kyphosis and his duties were restricted on multiple occasions.  Shortly after being discharged from active duty, the Veteran requested disability compensation and the AOJ arranged a general VA medical examination in October 2008.  

The October 2008 examiner's report, which describes a general medical examination of several claimed disabilities, includes an imaging study report for the thoracic spine.  The impression was spondylosis and old moderate anterior vertebral compression fracture of T-10, T-11 and T-12.  An imaging study of the lumbar spine indicated spondylolysis of pars interarticularis of the fifth lumbar vertebrae.  

According to the October 2008 VA examiner, forward flexion of the thoracolumbar spine was zero to 82 degrees, in both active and passive motion.  Extension of the thoracolumbar spine was zero to 22 degrees, also in both active and passive motion.  For both active and passive motion, pain began at 82 degrees of forward flexion and at 22 degrees of extension.  For both left and right lateral flexion, range of motion was zero to 30 degrees.  Left and right lateral flexion remained the same on both active and passive motion.  Likewise, for both left and right lateral rotation, range of motion was zero to 30 degrees, during active and passive motion.  There was no spinal ankylosis.

The October 2008 examiner diagnosed kyphosis and degenerative disc disease, noting that both conditions had significant effects on lifting and carrying.  For kyphosis, there were mild effects on the Veteran's ability to do chores, sports and exercise.  There were no effects on traveling, recreation, feeding, bathing, dressing, toileting, grooming or driving.  For degenerative disc disease, there were moderate effects on the Veteran's ability to exercise.  For other activities of daily living, the functional effects were similar to the effects of kyphosis.  

The thoracolumbar spine was examined again in November 2011.  For the thoracolumbar spine, forward flexion was 70 degrees, with objective evidence of painful motion beginning at 70 degrees.  Extension ended at 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  Left and right lateral flexion both ended at 10 degrees.  For both movements, objective evidence of painful motion began at the same point.  For left and right lateral rotation, range of motion was 20 degrees.  For both movements, evidence of painful motion also began at 20 degrees.  The Veteran was able to perform repetitive-use testing.  Range of motion for all of the listed movements remained the same after three repetitions.  

The Veteran told the November 2011 VA examiner that he experienced flare-ups, which he said occurred during periods of increased activity.  Functional loss consisted of less movement than normal, weakened movement, and pain on movement.  The examiner indicated the presence of guarding or muscle spasms, which were severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Muscle strength tests indicated that muscle strength was slightly reduced - i.e., 4/5 or "active movement against some resistance" - for left hip flexion and extension and for right ankle dorsiflexion.  For other movements, muscle strength test results were normal.  

The November 2011 examination report indicates that the Veteran had intervertebral disc disease of the thoracolumbar spine, with incapacitating episodes lasting at least two weeks but less than four weeks during the past 12 months.  The examiner indicated that the functional impact of lumbar spine disabilities on the Veteran's ability to work consisted of difficulty bending and severe pain and fatigue when standing.  

The Veteran's thoracolumbar spine was examined again in August 2015.  Section two of the report ("Medical History") indicates that the Veteran said his back pain continued to aggravate him and that he used Vicodin to control the pain.  He told the examiner that there had been no change in his condition since the November 2011 examination.  

Range of motion tests in August 2015 indicate forward flexion of 80 degrees, extension of 25 degrees, 25 degrees of right and left lateral flexion, and 25 degrees of left and right lateral rotation.  The examiner noted pain during each these movements, except extension, but further indicated that pain did not result in functional loss.  According to the examiner, there was no pain with weight bearing.  The Veteran performed repetitive use testing and, once again, there was no additional loss of range of motion after three repetitions.  Additional factors contributing to disability were less movement than normal and interference with sitting and standing.  At this time all muscle strength test results were normal.  

Unlike the November 2011 examination report, the August 2015 report indicates that the Veteran did not have intervertebral disc syndrome.  The report also quoted more recent imaging studies.  An August 2015 x-ray of the lower spine indicated exaggerated lumbar lordosis with otherwise normal sagittal alignment.  There was mild to moderate anterior wedging of the L-1 vertebral body and at least moderate anterior wedging of the lowest three vertebral bodies.  A study of the thoracic spine reflected accentuation of the normal thoracic kyphosis with multiple anterior wedge compression deformities in the lower thoracic spine (T-10 to T-12), though the associated loss of height was less than 50 percent.  This report described degenerative changes in the lower thoracic and upper lumbar spine as mild.  In the examiner's opinion, the functional impact of lumbar spine disabilities on the Veteran's ability to work consisted of increased pain after standing more than 30 minutes and after more than 60 minutes of prolonged bending and sitting.  

The August 2015 examiner also attempted to address medical issues concerning the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  He explained that, in his opinion there was no additional limitation of the thoracolumbar spine during flare-ups or after repetitive use over time.  

In June 2016, the Board decided a new examination was needed, in part to reconcile the inconsistent medical evidence on the issue of whether the Veteran had intervertebral disc syndrome and because, in his hearing testimony, the Veteran suggested his back disability became worse after August 2015.    

On remand, the Veteran was examined by a VA physician assistant in November 2016.  The examiner diagnosed kyphosis and degenerative disc disease of the thoracolumbar spine.  The examiner also identified intervertebral disc syndrome, but noted that this condition had not produced incapacitating episodes requiring bed rest prescribed by a physician.  

On examination, forward flexion was 40 degrees.  Extension was 12 degrees.  Right and left lateral flexion were 16 degrees, while right and left lateral rotation were both 30 degrees.  The examiner noted pain during each of the recorded movements.  The Veteran was able to perform repetitive use testing, but there was no additional limitation in range of motion after three repetitions.  

The Veteran told the examiner that he experienced flare-ups of the thoracolumbar spine.  He said these happened daily and varied in duration.  Section 4(f) of the examination form ("Additional factors contributing to disability"), indicated that periods of significant exacerbation of mid or low back pain occurred every day and lasted between a few minutes to "multiple" hours.  Flare-ups were aggravated by activities, including crouching, bending and using stairs.  According to the examiner, the examination did not take place during a flare-up and the Veteran's statements about flare-ups were consistent with the medical examination findings.  But the examiner indicated that she could not provide an estimate about the extent of any additional limitation of motion during flare-ups.  According to the examiner, the reasons she could not make the requested estimate was: "Medical provider mere conjecture."  

The "remarks" section of the examination report indicates that, at the time of the examination, the Veteran continued to be employed full-time.  However, his back pain limited his ability to do lawn maintenance, coach softball or ride a bicycle. 

In June 2017, the Board remanded the thoracolumbar spine claim because the November 2016 examination report did not comply with 38 C.F.R. § 4.59 as interpreted by Correia.  

The most recent examination took place in September 2017.  Despite the Board's remand orders, it is not clear whether the initial range of motion test results documented in part 3A of the report were based on active or passive motion or weight-bearing or nonweight-bearing.  However, the examiner did indicate that forward flexion was limited to 30 degrees.  Extension was limited to 10 degrees.  Right and left lateral flexion were 15 degrees while right and left lateral rotation were 20 degrees.  The Veteran exhibited pain during all of these motions.  He was able to perform repetitive use testing, but range of motion was not further limited after three repetitions.  

Unlike the November 2016 examiner, the September 2017 examiner indicated that the Veteran did not have intervertebral disc syndrome.  

According to the examiner, the Veteran also exhibited pain with weight-bearing.  The examiner further noted that passive range of motion for the back could not be performed or was not medically appropriate.  

The Veteran told the September 2017 VA examiner that he experienced flare-ups with increased pain during heavy physical activity or with prolonged sitting or standing.  The examination did not take place during flare-ups.  During flare-ups, the examiner estimated that forward flexion was further reduced to 20 degrees, extension was reduced to zero degrees, right and left lateral flexion were reduced to 10 degrees and right and left lateral rotation were reduced to 15 degrees.  There was no ankylosis.  

In addition to the examination reports, the Board has reviewed the Veteran's post-service medical treatment records.  Much of the information in the treatment notes has already been described in the examination reports.  

A March 2009 VA physician's note indicated the presence of severe back pain, associated with anterior vertebral compression fracture of T-10, T-11 and T-12.  A VA physician's note from September 2009 described treatment with hydrocodone and epidural injections for low back pain.  

A VA pain treatment note dated December 2011 indicated that the Veteran's most intense pain was in the middle of his back.  

Subsequent VA treatment records describe physical therapy for the Veteran's back.  During this treatment, the Veteran was encouraged to participate, and apparently did participate, in an exercise program.  There was no indication that bed rest was prescribed by a physician.  

During the March 2016 videoconference hearing, the Veteran also provided information about his low back symptoms.  His representative acknowledged the range of motion test results from prior examination reports, demonstrating forward flexion of more than 60 degrees.  The Veteran testified that, during flare-ups of his symptoms, his forward flexion is sometimes limited to less than 45 degrees.  He said that he had not missed any work in the past year or so due to his back symptoms.  But he added that part of the reason for his is that his working hours are flexible. 

Analysis

The most straightforward question in this appeal concerns the Veteran's request for a rating in excess of 40 percent, which has been assigned to his back disability since September 18, 2017.  According to the General Rating Formula, higher evaluations of 50 and 100 percent are authorized only if the Veteran's symptoms include unfavorable ankylosis of, respectively, the thoracolumbar spine and the entire spine.  38 C.F.R. § 4.71a.

In note (5) to the General Rating Formula, unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  Id.

Thoracolumbar range of motion has varied during the appeal period.  For example, the Veteran was capable of 82 degrees of forward flexion in October 2008 but only 30 degrees of forward flexion in September 2017.  There is, however, no evidence that the thoracolumbar spine has ever been fixed in flexion or extension at any time during the appeal period.  Even during flare-ups, in March 2016, the Veteran testified he remained capable of about 45 degrees of forward flexion and the September 2017 examiner estimated that the Veteran remained capable of 20 degrees of forward flexion during flare-ups.  

The Veteran has been assigned separate ratings for neurological manifestations associated with his thoracolumbar spine disability - specifically, 10 percent ratings for, respectively, sciatic nerve radiculopathy of the left and right lower extremities.  Because note (1) to the General Rating Formula indicates that associated neurologic abnormalities should be evaluated separately under an appropriate diagnostic code, and the Veteran has not appealed the 10 percent ratings assigned for radiculopathy of the lower extremities, there is no need to analyze the evidence supporting these ratings in detail.  

Prior to November 30, 2011, the only available range of motion test results come from the October 2008 VA examination report.  These results - showing forward flexion greater than 60 degrees and less than 85 degrees and combined range of motion greater than 120 but not greater than 235 degrees - meet the criteria for the previously assigned 10 percent rating.  

For the period prior to November 30, 2011, the Board has considered the possibility of a higher rating based on 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  The October 2008 and November 2011 examination reports did not indicate how frequently the Veteran experienced flare-ups during this period or whether, during any flare-ups, he experienced additional limitations in range of motion.  In order to avoid the possibility that the Veteran might be undercompensated as a result of the failure of prior VA examiners to comply with DeLuca and Mitchell, the Board will assume that, prior to November 30, 2011, the Veteran experienced flare-ups having approximately the frequency and duration indicated by the November 2016 VA examination report and that, during flare-ups, additional limitations of range of motion permitted only the approximated the 45 degrees of forward the Veteran described in his hearing testimony.  Because the Veteran indicated that the severity of his symptoms was gradually increasing during this time, these assumptions suffice to give him the benefit of reasonable doubt.  38 C.F.R. § 4.3.   

Given these assumptions, the Board finds that, prior to November 30, 2011, range of motion during flare-ups met the criteria for a higher 20 percent rating.  However, the assignment of such a rating for the entire period prior to November 30, 2011 would be inconsistent with 38 C.F.R. § 4.7, which indicates that, when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  According to the Veteran, daily flare-ups lasted between a few minutes and more than two hours.  In other words, for the large majority of each day, his symptoms most closely approximated the range of motion findings described in the October 2008 VA examination report.  Accordingly, a rating higher than 10 percent prior to November 30, 2011 is not authorized by the rating schedule.

The 20 percent rating between November 30, 2011 and September 18, 2017 was assigned based on the finding of the November 2011 VA examiner indicating that, as a result of intervertebral disc syndrome, the Veteran experienced incapacitating episodes lasting at least two weeks, but less than four weeks, during the previous 12 months.  Subsequent VA examiners disagreed over whether or not intervertebral disc syndrome was the correct diagnosis.  But none of them indicated the presence of incapacitating episodes requiring bed rest prescribed by a physician. Significantly, post-service medical treatment records do not indicate that any physician prescribed bed rest.  Accordingly, a rating higher than 20 percent for this period is not authorized by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The November 2011, August 2015 VA examination reports provided range of motion test results which meet the criteria for 10 percent rating under the General Rating Formula - i.e., forward flexion greater than 60 degrees and less than 85 degrees and combined range of motion greater than 120 but not greater than 235 degrees.  The November 2016 report indicated range of motion test results which meet the criteria for the currently assigned 20 percent rating - i.e., forward flexion greater than 30 degrees but not greater than 60 degrees.  According to the Veteran's March 2016 hearing testimony, range of motion during flare-ups was 45 degrees, which also meets the criteria for the currently assigned 20 percent rating.  Under these circumstances, the Veteran is not eligible for the assignment of a rating higher than 20 percent between November 30, 2011 and September 18, 2017.

For the period since September 18, 2017, the Veteran has been assigned the highest rating based on limited motion of the thoracolumbar spine and a higher rating requires ankylosis.  For these reasons, the Board finds that the currently assigned staged rating adequately compensates the Veteran for his thoracolumbar spine symptoms during all parts of the relevant appeal period.   


ORDER

Entitlement to an increased initial evaluation for kyphosis and degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling prior to November 30, 2011, 20 percent disabling between November 30, 2011 and September 18, 2017, as 40 percent disabling since September 18, 2017, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


